Citation Nr: 1104163	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD) and bipolar disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted service connection and assigned an 
initial 30 percent rating for PTSD, effective August 31, 2005. 

The Board remanded the case in November 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The November 2009 remand included the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In a November 2010 rating decision, the RO granted TDIU, 
effective August 31, 2005.  As the Veteran has been granted full 
benefits sought on appeal, that issue is not before the Board.  

In the November 2010 rating decision, the RO included bipolar 
disorder, not otherwise specified, with the service-connected 
PTSD and increased the rating to 70 percent, effective August 31, 
2005, the date of the grant of service connection.  In accordance 
with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will 
generally be presumed to be seeking the highest rating available, 
and it follows that a partial grant of an increased rating does 
not terminate an appeal.  


FINDING OF FACT

The Veteran's PTSD and bipolar disorder not otherwise specified 
is not productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 70 
percent for service-connected PTSD and bipolar disorder not 
otherwise specified have not been met.  38 U.S.C.A. § 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of August 31, 2005, the date of his claim, and an 
initial 30 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, 
provided the Veteran examinations, obtained Social Security 
Administration records, and assisted the Veteran in obtaining 
evidence.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  


Increased Rating

The Veteran maintains that he is entitled to an initial 
disability rating greater than 70 percent for his service-
connected psychiatric disability.  In that regard, disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, 
thus VA must frame and consider the issue as to whether separate 
or "staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

PTSD

In the August 2006 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective August 31, 2005, the date of claim.  In a November 2010 
rating decision, the RO included bipolar disorder, not otherwise 
specified, in the service-connected disability and increased the 
rating to 70 percent, effective August 31, 2005.  

Under the General Rating Formula for Mental Disorders, PTSD is 
evaluated as 70 percent disabling when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

VA outpatient treatment records from November 2005 to April 2006 
include diagnoses of PTSD and bipolar disorder.  In December 
2005, the Veteran reported that he cannot work for anyone, as he 
has a hard time taking orders from others; indicating that the 
last place he worked was a very hostile environment for a Vietnam 
veteran to be in.  He was noted to be in a mildly depressed mood 
with symptoms consistent with severe PTSD.  In February 2006, the 
Veteran reported walking off of his job in March when a coworker 
called him a name, indicating that he also experienced problems 
with authority and irritability, as well as nervousness.  The 
provisional diagnosis was mood disorder; a GAF score of 60 of was 
assigned.  

The Veteran underwent a VA examination in July 2006 at which time 
he reported experiencing sleep problems since he came back from 
Vietnam, including nightmares.  He reported that he avoids crowds 
and prefers to be alone.  He reported that he is easily angered 
and experiences an exaggerated startled response to noise at 
times.  He denied the use of alcohol since July 2005.  He 
reported that he has been married to his second wife for the last 
year; however, they have been together for the past 12 years.  He 
reported having a son and a daughter from his first marriage, as 
well as another daughter from a different relationship.  He 
further reported that his son is autistic.  The Veteran reported 
that he last worked as a truck driver for 13 months when he lost 
his job in May 2004; indicating that he was unable to get along 
with others and went on disability for psychiatric reasons. 

On mental status examination, the Veteran appeared younger than 
his stated age.  He was casually dressed and groomed.  He was 
cooperative during the interview.  He reported that he has the 
ability to be happy, however, is easily angered.  His affect was 
appropriate to context.  His speech was spontaneous.  The rate, 
volume, and tone of his speech were normal.  He did not have 
loosening of association or flight ideation.  He had some 
intrusive thoughts about his Vietnam experiences.  He denied 
hallucinations.  He was not delusional.  He denied suicidal 
ideation.  His insight and judgment were fair.  He was oriented 
to person, place, and time.  His short and long term memories 
were intact.  

Following examination, the examiner diagnosed chronic PTSD with a 
history of bipolar disorder and assigned a GAF of 65 due to PTSD.  
The examiner opined that based upon the Veteran's history and 
examination, he has symptoms of mild PTSD, which do not have "a 
lot of" impact in his functioning at a job.  The examiner opined 
that it is possible that the Veteran's inability to get along 
with others might be problematic at times; however, this may also 
be due to his impulsive behavior and anger issues that might be 
related to the possibility of a bipolar disorder. 

Social Security Administration (SSA) records prepared in 
connection with an October 2006 determination that the Veteran 
was disabled for SSA purposes show a primary diagnosis of 
affective mood disorder, with disability beginning in June 2005.  
The records include copies of VA and private treatment records 
already associated with the claims folder and note that the 
Veteran reported feelings of sadness, depression, and anger.  The 
Veteran also reported that he enjoys reading his bible, 
completing small projects in the garage, talking to his neighbor, 
and helping out around his house.  He reported that he 
experiences nightmares, as well as a short memory and difficulty 
concentrating.   

Private outpatient treatment records from Feather River Tribal 
Health detail the Veteran's treatment for bipolar disorder with 
symptoms of hypomania and PTSD from August 2005 through March 
2009.  These records indicate that the Veteran has been 
prescribed medication for the aforementioned disabilities due to 
symptoms such as irritability, lack of sleep, mood swings, 
impaired judgment, and difficulty maintaining relationships.  
Records subsequent to December 2007 indicate that the Veteran's 
symptoms for both diagnoses have substantially worsened; 
specifically, he displays gross impairment of thought processes 
and inappropriate judgment. 

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in March 2010.  At the time, the Veteran reported 
that he is irritable, nervous, and anxious; indicating that he 
does not know what depressed means, however, he is not happy 
either.  He reported that he has not slept well since Vietnam; 
however, sleeps better when taking Seroquil.  The Veteran was 
noted to be receiving private treatment once a month.  He 
reported that he is easily distracted.  He denied crying spells.  
He reported having suicidal thoughts on occasion; however, would 
never commit suicide for religious and familial reasons.  The 
Veteran reported that he is quite active in church and is close 
with his pastor.  

On mental status examination, the Veteran was casually dressed 
and appropriately groomed.  His mood was depressed and somewhat 
anxious with an affect congruent with his mood.  His speech was 
logical and spontaneous and the rate and flow of speech were 
within normal limits.  There was no evidence of hallucinations or 
delusions and the Veteran denied them.  The Veteran was able to 
manage activities of daily living.  He was not seen as dangerous 
to self or others.  He was alert and well oriented.  He was aware 
of recent events and his remote memory was grossly intact.  His 
insight and judgment were fair.  The diagnosis was chronic PTSD 
and bipolar disorder not otherwise specified.  The examiner 
assigned a GAF score of 42; with a score of 46 specific to PTSD.  

The examiner noted that the Veteran is seen as suffering from 
PTSD caused by his combat.  The examiner opined that the Veteran 
had symptoms consistent with PTSD since he returned from Vietnam, 
including, irritability, nightmares, and drinking to self-
medicate; the long term PTSD symptoms were responsible for the 
development of the bipolar disorder and that both should be 
considered service-connected.  The examiner further opined that 
he does not find the Veteran capable of full-time gainful 
employment due to the severity of his psychiatric conditions.  

In a November 2010 communication, the Veteran reported to the RO 
that he was in the middle of a divorce; however, not yet 
divorced.  

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against a rating in excess of 70 
percent for the Veteran's PTSD and bipolar disorder.  The 
evidence shows the Veteran has experienced significant impairment 
due to his PTSD for the entire appeal period.  Although the July 
2006 VA examination included a description of the Veteran's PTSD 
symptoms as mild, the March 2010 VA examination noted that the 
Veteran's chronic PTSD symptoms include irritability, nightmares, 
and drinking to self-medicate.  The Veteran's inability to get 
along with others, aside from his wife and pastor, and his 
inability to work were also related to his PTSD and bipolar 
disorder.  GAF scores ranged from 65 in July 2006, indicative of 
mild impairment to 42 in March 2010, indicative of serious 
impairment.  The Board finds occupational and social impairment 
with deficiencies in most areas, which is representative by the 
Veteran's current 70 percent disability rating.

The Board further finds that the evidence of record does not 
substantiate an evaluation greater than 70 percent, as the 
Veteran's PTSD does not more closely approximate the criteria for 
the next higher 100 percent evaluation.  Without evidence of 
total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent inability to 
perform activities of daily living or memory loss of vital 
information, a total schedular rating under DC 9411for PTSD is 
not warranted for any period during the appeal.  While the March 
2010 VA examiner indicated that the Veteran is not capable of 
full-time gainful employment due to the severity of his 
psychiatric conditions, the Veteran has maintained a lasting 
close relationship with his pastor, as well as a 12 year 
relationship with his second wife.  Moreover, the aforementioned 
SSA records demonstrate a diagnosis of affective mood disorder; 
however, indicate that the Veteran enjoys reading his bible, 
completing small projects in the garage, talking to his neighbor, 
and helping out around his house.  Further, while the Veteran's 
private treatment records subsequent to December 2007 indicate 
that the Veteran's symptoms of PTSD and bipolar disorder 
demonstrate that the Veteran displays gross impairment of thought 
processes, the most recent March 2010 VA examination demonstrates 
that that Veteran's insight and judgment were fair and the 
evidence of record shows that the Veteran does not have delusions 
or hallucinations and he has always been able to perform his 
activities of daily living.    

Extraschedular considerations

The Veteran has reported that he stopped working in March of 2006 
due to his irritability and inability to get along with others, 
which he associates with the service-connected PTSD.  As such, 
the Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD.  His 
PTSD is primarily manifested by interference with employment.  
The extent of that interference, however, is appropriately and 
adequate addressed by the 70 percent rating under the rating 
schedule.  Further, the Veteran is in receipt of a TDIU.  As the 
effects of the Veteran's disability has been fully considered and 
are contemplated in the rating schedule, referral for 
extraschedular ratings is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claims for 
increase, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

ORDER


An initial disability rating greater than 70 percent for PTSD and 
bipolar disorder not otherwise specified is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


